Title: To James Madison from Elias Vanderhorst, 14 March 1808
From: Vanderhorst, Elias
To: Madison, James



Sir,
Bristol March 14th: 1808.

Since my last respects to you of the 4th. of Sepr. P the New-York Packet, capt. Cottle, with Duplicate P the Laura, Capt. Rossiter, both Via New York, I have not been honored with any of your favors.
The Present serves to hand you the Accts. of Imports & Exports, by American Vessels, within this district for the half year ending the 31st. of Decr. last, also the Mediterranean pass of the American Ship Independence, Capt. Joseph Ingraham, cancelled, the Ship having been sold here.  A few of our latest News Papers, the last London Price Currt. & likewise a State of the Bristol Infirmary for the Year 1806 (the last Published) accompanies them.
This month, hitherto, has been without Rain which is a circumstance always considered here as favorable for the grain Crops, even to a Proverb, but, as it has been uncommonly cold our Pastures & Gardens are in a backward state & appear to have suffered considerably.
Our Commerce here begins to suffer severely with that of the rest of the World, and I much fear the consequences will be extremely distressing, unless Peace should soon take place of which however, I am truly sorry to say, there is at present but little appearance.  Means are taking to open new sources for Commerce, and, in my opinion, much will depend upon their Success or the want of it, as to the continuance of the War, an evil which I trust America will avoid as the greatest that can possibly befall her, and which indeed, would, in all probability, not be less injurious to this Country.  In short therefore, such an event can only be wished for by those who profit by the distresses of their fellow Creatures, or who are unfriendly to both Nations, as it must be obvious to every Person of the smallest discernment that their true Interests are so interwoven with each other, as to render a seperation of them, without the most serious injury to both (in the present state of things) wholly impracticable.  I have the Honor to be with every consideration Sir, Your most Obt. Most Hle. Servt

Elias Vanderhorst Jr

